IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: PETITION OF THE LAMAR                :   No. 213 MAL 2022
COMPANIES FROM THE DECISION OF              :
THE ZONING HEARING BOARD OF EAST            :
WHITELAND TOWNSHIP DATED                    :   Petition for Allowance of Appeal from
OCTOBER 29, 2019                            :   the Order of the Commonwealth
                                            :   Court
                                            :
PETITION OF: THE LAMAR COMPANIES            :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.